Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 14, 2021

                                        No. 04-20-00264-CR

                                    Montrail Thomas BUTLER,
                                             Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR6323
                         Honorable Stephanie R. Boyd, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant,
and has informed appellant of his right to review the record and file his own brief, and has
explained to appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d
83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.). If appellant wishes to obtain a copy of the record, he must
file a written request with this court no later than April 26, 2021. If, after reviewing the record,
appellant desires to file a pro se brief, he must do so within thirty (30) days from the date this
court sends the record to the appellant.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).

       We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court